DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,936,009. Although the claims at issue are not identical, they are not patentably distinct from each other because: The current claim states the data line is bidirectional, there is no clock from the slave to the master while the patent claims state the communication from slave to the master is not synchronized with each rising edge or each falling edge of the first clock signal (first clock is clock from master).  The patent claim also states the data from the slave to the master is in response to a command from the master while the current claim only state there is data from the slave to the master.
Current Claim 1:	Patented claim 1 with limitations arranged in same order as current claim:
 A digital processing system comprising:		A digital processing system comprising:

a master chip including a first clock pin and		a master chip including a first clock pin and
a first data pin;					a first data pin;



a first single-wire bidirectional data			and the first data output from the master
interface connecting the first data pin and the	chip 
second data pin,

wherein the master chip is configured		in which a first clock signal output from	
to generate a first clock signal and outputs		the master chip via the first clock pin		
the first clock signal from the first clock		via the first data pin are provided together
pin to the second clock pin,

wherein the digital processing system is		wherein the digital processing system is
configured to transmit a first data from the		configured to perform a first transmission
master chip to the first slave chip only		operation, in which first data is transmitted
 through the first single-wire bidirectional		from the master chip to the first slave chip,
 data interface,						based on a first synchronous scheme,
							and the first data is transmitted in
							synchronization with the first clock signal

,and wherein in response to a command
included in the first data transmitted
from the master chip,

wherein the digital processing system is		the digital processing system is further
configured to transmit a second data from the	configured to perform a first reception
first slave chip to the master chip only		operation, in which second data is
through the first single-wire				transmitted from the first slave chip
bidirectional data interface, and			to the master chip based on a scheme

wherein no clock signal is transmitted from		,such that the second data output from the

							is not synchronized with each rising edge
							or each falling edge of the first clock signal.

Bidirectional communications on a data line is notoriously well known such as for example I2C bus It would have been obvious to provide the data line as bidirectional line because this is a lower number of signal lines then two separate unidirectional lines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al PN 6,772,251 in view of Jang et al PN 9,755,821.
In regards to claim 1:  Hastings et al teaches a digital processing system (figure 1) comprising: a master circuit (110) including a first clock pin (the square where the clock line leaves 110)  and a first data pin (the square where the serial data out leaves/enters master 110); a first slave circuit (120) including a second clock pin (square where clock line enters 120) and a second data pin (square where data enters/leaves 120); and a first single-wire bidirectional data interface (102) connecting the first data pin and the second data pin, wherein the master circuit is configured to generate a first clock signal (at 111) and outputs the first clock signal from the first clock pin to the second clock pin over 101), wherein the digital processing system is configured to transmit a first data (master data out) from the master circuit (110) to the first slave circuit from the first slave chip to the master chip (the data is sent from master to slave in synchronization with the clock from the master to the slave with no clock from the slave to the master).  While Hasting et al states I2C offers advantages such as reduced pin count Hastings et al does not expressly state the master and slave are chips.   Jang et al teaches IC chips that are master and slave communicating using I2C.   It would have been obvious to have the master device and slave device be chips because this small form of integrated device.
In regards to claims 2-4, 14-15, 17:  Hastings et al teaches underclocking clock 101 using clock divider 122 to generate a second clock (the output of clock divider 122 Column 3 lines 10-20).
In regards to claims 5, 16:  Hastings gives a divide by 8 as an example (Column 2 lines 9-21).  8 is a natural number greater than 2.
In regards to claims 9, 18:  Jang et al teaches “Many communication systems are designed to connect two ICs to each other on a same printed circuit board (PCB).” Column 1 lines 31-39).
In regards to claims 11, 20:  the first clock is based on a reference clock.
In regards to claim 12, 21:  Jang et al states “the master device 200 may be implemented as a baseband modem processor chip, a chip which can function as both a modem and an application processor (AP), an AP, or a mobile AP,”
In regards to claim 13, 22:  Jang et al teaches a sensor.
Claims 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al PN 6,772,251 in view of Jang et al PN 9,755,821 as applied to claim 1 above, and further in view of Larson et al PN 2004/0255195.
In regards to claims 10, 19:  Hastings et al only expressly teaches one slave.  Larson teaches a master (201 and 250 taken together) coupled to plural slaves (220, 221, 222) each with its own clock and data line.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect plural slaves up in a multipoint to point configuration as in Larson et al because this would have allowed for plural slaves that cannot have data collision.

Claims 1, 6-9, 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Geisler PN 2017/0041127 in view of Jang et al PN 9,755,821.
In regards to claim 1:  Sharpe-Geisler teaches a digital processing system (figure 2) comprising: a master circuit (202) including a first clock pin (the point where the clock line SCL leaves 202)  and a first data pin (the point where the serial data out leaves master 202); a first slave circuit (204) including a second clock pin (point where clock line SCL enters 204) and a second data pin (point where data enters 120); and a first single-wire bidirectional data interface (SDA 206)) connecting the first data pin and the second data pin, wherein the master circuit is configured to generate a first clock signal (at 260) and outputs the first clock signal from the first clock pin to the second clock pin over 208), wherein the digital processing system is configured to transmit a first data (SDR command) from the master circuit (202) to the first slave circuit (204) only through the first single-wire bidirectional data interface (206), wherein the digital processing system is configured to transmit a second data (time stamp event from slave 204) from the first slave circuit (204) to the master circuit (202) only through the first single-wire from the first slave chip to the master chip (the data is sent from master to slave in synchronization with the clock from the master to the slave with no clock from the slave to the master).  While Sharpe-Geisler states the host of figure 19 is a chip Sharpe-Geisler  does not expressly state the master and slave are chips.   Jang et al teaches IC chips that are master and slave communicating using I2C. It would have been obvious to have the master device and slave device be chips because this small form of integrated device.
In regards to claim 6-8:  Sharpe-Geisler teaches the master samples the data from the slave using the first clock (function of SCL in I2C).
In regards to claim 9:  Jang et al teaches “Many communication systems are designed to connect two ICs to each other on a same printed circuit board (PCB).” Column 1 lines 31-39).
In regards to claim 11:  the first clock is based on a reference clock.
In regards to claim 12:  Jang et al states “the master device 200 may be implemented as a baseband modem processor chip, a chip which can function as both a modem and an application processor (AP), an AP, or a mobile AP,”
In regards to claim 13:  Sharpe-Geisler teaches a touch screen and a fingerprint sensor.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Geisler PN 2017/0041127 in view of Jang et al PN 9,755,821 as applied to claim 1 above, and further in view of Larson et al PN 2004/0255195.
In regards to claim 10: Sharpe-Geisler teaches the standard multidrop bus instead of point to point or multipoint to point one slave.  Larson teaches a master (201 and 250 taken together) coupled to plural slaves (220, 221, 222) each with its own clock and data line.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prill et al PN 5,848,072 in view of Jang et al PN9,755,821.
In regards to claim 23: Prill et al teaches a digital processing system (figure 1) comprising: a master device (101) including a first clock pin (CD) and a first data pin (TD); and a first slave device (105) including a second clock pin (CD into 105) and a second data pin (RD out of 105), wherein the digital processing system is configured to perform a first transmission operation (such as synchronous transmission 200), in which first data (207) is transmitted from the master device (101) to the first slave device (105), based on a first synchronous scheme (master-to-slave synchronous message format), in which a first clock signal output from the master device (Column 4 line 65 to column 5 line 6 “master device 101 generates a clocking signal for timing the communication on the data-transmission system’) via the first clock pin (CD out of 101) and the first data output (TD) from the master device via the first data pin are provided together and the first data is transmitted in synchronization with the first clock signal (synchronous communication), and wherein the digital processing system is further configured to perform a first reception operation (Column 5 lines 7-16 “slave-initiated asynchronous”), in which second data is transmitted from the first slave device (105) to the master device (101), based on an asynchronous scheme (“slave initiated asynchronous”), in which the second data output from the first slave device via the second data pin is transmitted regardless of the first clock signal (asynchronous). Prill et al teaches a master “device” and a slave “device” but does not expressly state the master device may be a chip and the slave device may be a chip. Jang et al .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prill et al PN 5,848,072 in view of Jang et al PN 9,755,821 as applied to claim 1 above, and further in view of Larson et al PN 2004/0255195.
In regards to claim 24:  Prill et al teaches the standard multidrop bus instead of point to point or multipoint to point one slave.  Larson teaches a master (201 and 250 taken together) coupled to plural slaves (220, 221, 222) each with its own clock and data line.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect plural slaves up in a standard multipoint to point configuration as in Larson et al because this would have allowed for plural slaves that cannot have data collision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187